                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA


                             SOUTHERN DIVISION



LARSON MANUFACTURING COMPANY                        4:16-CV-04118-VLD
OF SOUTH DAKOTA, INC., SUPERIOR
HOMES, LLC,


                   Plaintiffs,
                                             ORDER DENYING DEFENDANTS’
                                            MOTION FOR LETTERS ROGATORY
                                                     [DOCKET NO. 139]
      vs.


WESTERN SHOWCASE HOMES, INC.,
AMERICAN MODULAR HOUSING
GROUP, LLC, AMERICAN MODULAR
HOUSING GROUP, INC., PAUL
THOMAS,


                   Defendants.



                                 INTRODUCTION

      This matter is pending before the court pursuant to defendants’ removal

of the action from South Dakota state court. Jurisdiction is premised on

diversity of citizenship of the adverse parties and an amount in controversy in

excess of $75,000. See 28 U.S.C. § 1332. The parties have consented to this

court’s handling of their case pursuant to 28 U.S.C. § 636(c). Now pending is a
motion by defendants for letters rogatory to parties in Canada. See Docket

No. 139. Plaintiffs oppose the motion in part. See Docket No. 143.

                                       FACTS

      This case arises out of contracts between plaintiffs and defendants for

the production and sale of modular housing units by plaintiffs to defendants

and related financing agreements. A more complete recitation of the facts is

contained in this court’s order denying the parties’ cross-motions for partial

summary judgment. See Docket No. 142. The facts from that earlier opinion

are incorporated herein by reference.

      Plaintiffs’ original complaint contained 21 counts involving nine

separately-named projects. See Docket No. 1-1. Midway through this

litigation, the parties settled the claims relating to five of those projects so that

the remaining claims concern only four projects, plus some free-standing

claims of debt, guarantee, fraud and deceit, conversion, and piercing the

corporate veil. The housing projects still being litigated herein are the [Doug]

Simon Unit, Units C5452HTC 1 & 2, Unit 5383, and the Aspen project. See

Docket No. 58. The claims related to the following projects have been settled:

the Carlyle Units (Waugh Who), the Heidt Unit, Unit 5334, the Colt Unit, and

the Stephenson Unit. Defendants have asserted various counterclaims against

plaintiffs. See Docket No. 57.

      In addition to the present litigation pending before this court, there are at

least four lawsuits pending in Canada. Two of those cases, like this one, were




                                          2
begun in 2016 and two were initiated in 2017.1 The parties and claims being

litigated in Canada are as follows.

      In Larson Manufacturing Co. v. Aspen Village Properties Ltd., QBG 16-

2044, plaintiff herein Larson Manufacturing Company of South Dakota, Inc. is

suing Aspen Village Properties Ltd., the Canada Revenue Agency, and various

contractors or subcontractors seeking to foreclose its mortgage interest in the

Aspen project.

      In Jahnke v. Thomas, QBG 16-2125, Gregory Jahnke, the principal in

the Aspen properties, is suing defendant herein Paul Thomas, and Craig

Johnson, Dale Larson, and Jeffrey Ries, the latter three of which are principals

in plaintiffs herein. The subject of that lawsuit involves the credit agreement

and mortgages involved in the Aspen project.

      In Western v. Aspen Village Properties, Ltd., QBG 17-2616, plaintiff

herein Western Showcase Homes, Inc. is suing Aspen Village Properties, Ltd.;

Aspen Village Developments, Ltd.; Aspen Creek Developments Ltd.; and

Gregory Jahnke, the principal behind the Aspen entities. The subject matter of

that suit is apparently enforcement of the sales agreement related to the Aspen

project.

      In Mauri-Gwyn v. Larson Manufacturing Co., QBG 17-2404, plaintiff

Mauri Qwyn (of which Gregory Jahnke is the principal) is suing plaintiff herein

Larson Manufacturing Co. of South Dakota, Inc. and defendant herein



1The court is not aware whether the 2016 cases in Canada were begun before
or after this one.
                                        3
American Modular Housing Group, Inc. seeking an accounting upon the sale of

condominiums by Larson and AMHG.

                                  DISCUSSION

A.    Motion for Letters Rogatory

      The defendants now seek to obtain letters rogatory to allow certain

discovery in Canada as follows:

      1.    to Al Stevers to produce documents concerning consulting
      services or work he performed on the Aspen project. See Docket
      No. 139-1.

      2.     to Aspen Creek Developments, Ltd. to produce documents
      concerning Aspen Creek Developments’ dealings with Superior
      Homes, LLC; Larson Manufacturing of South Dakota, Inc.; Western
      Showcase Homes, Inc.; AmeriCan Modular Housing Group, Inc.;
      AmeriCan Modular Housing Group, LLC; and Paul Thomas relating
      to the Aspen project. See Docket No. 139-2.

      3.     to Aspen Village Developments, Ltd. to produce documents
      concerning its dealings concerning Aspen Village Developments,
      Ltd.; Superior Homes, LLC; Larson Manufacturing of South
      Dakota, Inc.; Western Showcase Homes, Inc.; AmeriCan Modular
      Housing Group, Inc.; AmeriCan Modular Housing Group, LLC; and
      Paul Thomas relating to the Aspen project. See Docket No. 139-3.

      4.     to Aspen Village Properties, Ltd. to produce documents
      concerning its dealings concerning Aspen Village Properties, Ltd.;
      Superior Homes, LLC; Larson Manufacturing of South Dakota,
      Inc.; Western Showcase Homes, Inc.; AmeriCan Modular Housing
      Group, Inc.; AmeriCan Modular Housing Group, LLC; and Paul
      Thomas relating to the Aspen project. See Docket No. 139-4.

      5.    to Darren Matity to produce documents concerning work he
      performed in connection with the Aspen project. See Docket No.
      139-5.

      6.    to Gregory Jahnke, principal of the Aspen entities, to
      produce documents and to appear for a video-taped oral deposition
      concerning Aspen Village Properties, Ltd.; Aspen Village
      Developments, Ltd.; Aspen Creek Developments, Ltd.; Superior
      Homes, LLC; Larson Manufacturing of South Dakota, Inc.; Western
                                       4
      Showcase Homes, Inc.; AmeriCan Modular Housing Group, Inc.;
      AmeriCan Modular Housing Group, LLC; and Paul Thomas relating
      to the Aspen project. See Docket No. 139-6.

      7.     to Mauri Gwyn Development, Ltd. to produce documents
      concerning its dealings concerning Mauri Gwyn Development, Ltd.;
      Superior Homes, LLC; Larson Manufacturing of South Dakota,
      Inc.; Western Showcase Homes, Inc.; AmeriCan Modular Housing
      Group, Inc.; AmeriCan Modular Housing Group, LLC; and Paul
      Thomas relating to the Aspen project. See Docket No. 139-7.

      8.    to McKercher, LLP to produce documents concerning the
      receipt and distribution of funds relating to the Aspen project. See
      Docket No. 139-8.

      9.   to Rylan Waugh to produce documents concerning dealings
      among Superior Homes, LLC; Larson Manufacturing of South
      Dakota, Inc.; Waugh Who Developments, Inc.; Western Showcase
      Homes, Inc.; AmeriCan Modular Housing Group, Inc.; AmeriCan
      Modular Housing Group, LLC; and Paul Thomas relating to the
      Aspen project. See Docket No. 139-9.

      10. to Waugh Who Developments, Inc. to produce documents
      concerning dealings among Superior Homes, LLC; Larson
      Manufacturing of South Dakota, Inc.; Waugh Who Developments,
      Inc.; Western Showcase Homes, Inc.; AmeriCan Modular Housing
      Group, Inc.; AmeriCan Modular Housing Group, LLC; and Paul
      Thomas relating to the Aspen project. See Docket No. 139-10.

      11. to the Town of White City, Saskatchewan to produce
      documents concerning plaintiffs, the Aspen Entities, or the
      Western Entities placing liens on properties or communications
      with those entities. See Docket No. 139-11.

      Plaintiffs oppose defendants request for these letters rogatory. See

Docket No. 143. As to the Gregory Jahnke deposition (number 6 above),

plaintiffs point out that the parties agreed to a limit on depositions and

allowing the Jahnke deposition would exceed that agreed-upon limit. As to the

Jahnke deposition, plaintiffs also argue the cost and burden of attending

Jahnke’s deposition in Canada would be disproportionate to the issues at

                                        5
stake, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery, and the

likely benefit from the discovery. In addition, plaintiffs point out that whether

Aspen performed under its agreement with defendants is not relevant to these

proceedings and the issue of whether the collateral is sufficient to cover the

amount of defendants’ debt is likewise a distinct issue from whether

defendants owe the debt.

      As to the Waugh Who letters rogatory (numbers 9 & 10 above), plaintiffs

object on the grounds that their original claims involving Waugh Who are

among those claims that the parties have settled and are no longer a part of

this lawsuit. Finally, plaintiffs object to the “facts” section contained in each of

the proposed letters as not constituting a neutral and objective statement of

the facts.

      Although the scope of discovery is broad, it is defendants’ burden as the

parties seeking these letters rogatory to demonstrate the relevance of the

requested discovery. See FED. R. CIV. P. 26(b)(1) advisory committee’s note;

E.E.O.C. v. Woodmen of the World Life Ins. Society, 2007 WL 1217919 at *1 (D.

Neb. March 15, 2007) (citing Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380

(8th Cir. 1993)). “Mere speculation that information might be useful will not

suffice; litigants seeking to compel discovery must describe with a reasonable

degree of specificity, the information they hope to obtain and its importance to

their case.” Id. (citing Cervantes v. Time, Inc., 464 F.2d 986, 994 (8th Cir.

1972)).


                                         6
      In their initial three-page motion, defendants only state “certain

individuals and certain entities located in Canada . . . may have information

that will aide these proceedings.” See Docket No. 139 at p. 1. That hardly

satisfies defendants’ burden to demonstrate initial relevancy.

      In their 11-page reply, defendants argue the Jahnke deposition is

relevant, pointing out the centrality of the Aspen project to the parties’ dispute

in this case. Defendants also argue the deposition is not unduly burdensome.

Defendants analogize a deposition trip to Canada as no more burdensome than

a similar trip to Las Vegas. This, of course, overlooks several salient

differences such as (1) a trip to Canada requires everyone attending from the

United States to have a passport whereas a trip to Nevada does not and (2) the

law of Canada, unlike the federal law applicable in the District of Nevada, may

differ significantly from the law applicable to discovery in this case.

      Defendants offer to reschedule one of their existing depositions to meet

the six-deposition limit agreed upon by the parties, but it is not clear they are

offering to forego any presently-anticipated depositions. Defendants also

represent they will work with plaintiffs to arrive at a statement of facts in the

letters which is agreeable to both parties. Finally, defendants argue the Waugh

Who letters rogatory are necessary to determine if there was a pattern of poor

warranty, installation or servicing by plaintiffs in regard to their products.

      Neither party addresses the four pending Canadian lawsuits. Those

lawsuits appear to involve, in one way or another, all the parties herein as well

as all of the Aspen entities. Presumably, the plaintiffs and defendants in this
                                         7
case have access to discovery under Canadian rules through their participation

in the four Canadian lawsuits. None of the parties explain to this court why

letters rogatory are necessary and why discovery in the ordinary course in

those Canadian lawsuits is not sufficient to allow the parties access to the

persons, documents and information described in the letters rogatory.

Furthermore, none of the parties outline the scope of discovery allowable in

Canada and whether the requested letters rogatory exceed that scope. Such

information would clearly raise comity concerns.

      The court notes that one of the letters rogatory requested by defendants

(number 11 above) is to a Canadian town, an entity that presumably is

protected in some way and to some degree by the concept of sovereign

immunity. No mention is made of the rules of Canadian discovery or other

Canadian law which might apply to discovery from a political subdivision in a

foreign country.

      The advisory committee’s notes to Rule 28, the rule pertaining to letters

rogatory, suggests examination of the law and policy of the foreign country is a

prerequisite in advance of attempting to conduct discovery there. See FED. R.

CIV. P. 28, advisory committee’s note to 1963 amendment (citing 4 Moore’s Fed.

Prac., §§ 28.05-28.08 (2d ed. 1950). The advisory committee also states that a

party wishing to take a deposition in a foreign country ordinarily is “obliged to

conform to an applicable treaty or convention.” Id. advisory committee’s note

to 1993 amendment (citing Société Nationale Industrielle Aérospatiale v. United




                                        8
States District Court, 482 U.S. 522 (1987)). Defendants discuss neither the

applicable foreign law nor any applicable treaty in their motion.

      Rule 26(b)(1) allows the court to limit discovery if it determines that the

discovery sought is unreasonably cumulative or duplicative or that “the burden

or expense of the proposed discovery outweighs its likely benefit...” See FED. R.

CIV. P. 26(b)(1); see also Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358,

361 (8th Cir. 2003) (“The rule vests the district court with discretion to limit

discovery if it determines, inter alia, the burden or expense of the proposed

discovery outweighs its likely benefit.”); Continental Illinois Nat’l Bank & Trust

Co. of Chicago v. Caton, 136 F.R.D. 682, 684-85 (D. Kan. 1991).

      Here, the court notes defendants’ motion comes at the eleventh hour.

This case has been pending for nearly 3 years. The Canadian lawsuits have

been pending approximately that long too. A trial date here has been set. The

discovery deadline is approaching fast. Defendants have not carried their

burden to show that the letters rogatory are necessary given the existence of

the Canadian lawsuits nor have they shown the letters conform to Canadian

law and are allowed under applicable treaty. These facts, as well as the

unanswered questions regarding whether the letters rogatory would contravene

Canadian discovery rules, leads this court to conclude the motion is not well-

placed.




                                         9
                                CONCLUSION

     Based on the foregoing law, facts and analysis, it is hereby


     ORDERED that defendants’ motion for letters rogatory to parties in

Canada [Docket No. 139] is denied.


     DATED January 4, 2019.
                                     BY THE COURT:




                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                      10
